Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 	Claims 1, and 3-20 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to rejections made under §102 and §103 are fully considered but are not persuasive. 
Applicant argues Corder does not disclose causing notifications to be sent to senders as recited in Claim 1. Corder only discloses notifying customers that packages "are available for pick up", not a notification of a pickup event that has already occurred. Thus, Corder is both disclosing a different entity being notified (a customer rather than a sender) and also notifying about a different event (availability of a package rather than how a package had been picked up) than what is recited in amended Claim 1.
 Examiner respectfully disagrees with the applicant’s interpretation of the claim. Claim 1 recites “causing a notification of a pickup event to be sent to a sender of the item or to a recipient of the item”, therefore, the notification can be sent to the sender or the recipient which reads on Corder’s notification to a customer. Furthermore, under Broadest Reasonable Interpertation “pickup event” could be an event for pickup, which does not require that pick up has already occurred.   Examiner suggests to amend the current claim language to recite notifying the sender and the recipient that the item having been picked up, if that is Applicant’s intention.                                
Applicant further argues “Corder is cited as disclosing a sensor that measures the distance light travels and compares it to a standard to determine whether a package is within its device. Thus, so that the distance light travels may be properly measured, the light emitter and the light detector must be on the same side within the device. Id. This is directly opposite the method recited in claim 3, where the signal comprises a change in state of the beam, and thus, both the emitter and the detector much be on opposite sides within a device.” 
Examiner respectfully disagrees and notes that Claim 3 just recites “the item sensor comprises … a detector” and is completely silent on any functions of the detector (i.e. detecting the signal) as applicant alleges. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  

Applicant further argues DiPoala does not teach or suggest either an item sensor or a method step that "an item pickup event is determined when the beam changes from an interrupted state prior to a door open event to an uninterrupted state following a door open event". 
Applicant’s argument is unpersuasive. While Corder teaches the item sensor and the pickup/ delivery event determination when the beam changes, DiPoala is relied on to only teach the “changes from an uninterrupted state prior to a door open event to an interrupted state following a door open event”, “changes from an interrupted state prior to a door open event to an interrupted state following a door open event”. Both Corder and DiPoala deal with detecting door open event and one skilled in the art would have recognized that using item pickup event determination technique with DiPoala ‘s interrupted/uninterrupted states when the door open/close features would improve the system due to their similar purposes and functions. See In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). Also see, "[W]e do not ignore the modifications that one skilled in the art would make to a device borrowed from the prior art."  In re ICON Health and Fitness Inc., 83 USPQ2d 1746 (Fed. Cir. 2007).

Applicant further argues Tibbs does not teach that the determination of a delivery event is based upon “time information from the delivery device and the time of the door open signal”.  
Examiner respectfully disagrees and notes that while Corder is relied on to teach (receiving location and time information; detecting a time of the door open signal; and determining that a delivery event occurred based on the location and time information from the time of the door open signal), Tibbs is relied on to teach (receiving, at the processor, information from a delivery device associated with a delivery resource assigned to deliver an item, Determining that a delivery event occurred based on information from the delivery device) as explained below in the OA.  See Tibbs (par.44, confirming that the parcel has been deposited at the alternate delivery location may include receiving a scan of an indicia associated with and located at the alternate delivery location from a delivery driver when the delivery driver deposits the parcel at the alternate delivery location. For example, when depositing a parcel at an alternate delivery location, the driver may scan the parcel and then scan an indicia (e.g., such as a bar code, QR code, or other Suitable indicia) that is physically located at the alternate delivery location (e.g., on a wall, counter, etc.)).  

Applicant further argues that Van Dyke does not detect a delivery event or a pick-up event in the same way as received in claim 13 ("when the scanner reads no computer readable code prior to a door open signal being received, and reads computer readable code after the door open signal is received") because it is not scanning opening of doors and comparing to timing of internal scans. 
Examiner respectfully disagrees and notes that while Corder teaches a delivery event is determined when the sensor detect no item prior to a door open signal being received, and detect the item after the door open signal is received (par.24, par.136, the sensors can also assist the locker system in detecting whether the locker door is open, Par. 72, The locker control unit location could also receive date and time information recording the activities of the locker door for reporting to the centralized access control station. The locker control module can retain the activity log in memory for reporting even if the central microprocessor is not available because of a network failure or similar event., par.12), Van Dyke is relied on to teach a delivery determination when the scanner reads no computer readable code and then reads the computer readable codes (Van Dyke: Fig,2A, #236, par.41, Par. 47, The input devices 310 may be placed in the interior of the drop box 110, so that scanners and readers (e.g., 236) capable of identifying and tracking existing package information via barcodes, QR codes, scanners, RFID, serial numbers, or other available package identification may track the location of packages inside the drop box. the scanners 236 may be located in storage cavity 250, in pick-up opening 220a, drop-off opening 210, and/or anywhere along path 260. Par. 39, The scanners 236 may be any type of scanner that may identify a current location of the package. The Scanners 236 may also identify information associated with the recipient, contents, or other data. Scanners 232 and 236 may send package information to processor 300 of drop box 110 and/or may transmit package information via network 120 to a merchant, distributor, or recipient, par.62).  "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). Accordingly, the rejection is maintained. 

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a functional language and generic placeholder without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for detecting a change in state of the door”, “means for sensing the presence of an item”, “means for detecting a signal from the means for detecting the presence of an item”, “means for determining”, “-3-Application No.: 15/466475Filing Date:March 22, 2017means for causing a notification” in claims 15-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 15, and 18-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Corder et al.  (US 2014/0330603 A1)

As per claim 1, Corder teaches:
A method for using an item receptacle, comprising: detecting, in a processor, a signal from an item sensor located on an item receptacle, (par.24, the invention provides for use of sensors to determine the status of a locker door and the presence of a package in a locker.  par.62, par.132)
the item receptacle having a plurality of sides enclosing an internal volume, (Fig.6, par.81, par.127, Par.24) 
a door comprising a door state sensor, and an item sensor; detecting, in a processor, a door open signal from the door state sensor; (par.24, the invention provides for use of sensors to determine the status of a locker door and the presence of a package in a locker. A set of visual and audible status indicators are also included that assist the locker operator and/or the user or customer who may pickup packages stored in the individual lockers. Information from the sensors may also be used to provide tamper and security alerts and to provide verification that a package has been delivered and later removed from the locker par.136, The sensors can also assist the locker system in detecting whether the locker door is open, par.29, One embodiment of the invention is the use of infrared emitters and receiver technologies to detect the presence of a package in a locker)
determining, in a processor, whether an item delivery or pick up event has occurred based on the detected door open signal and the detected item sensor signal; .( par.24, Par.72, Par.134)
and causing a notification of a delivery event to be sent to a recipient of an item.  ( par.25, Such a signaling system may dynamically update and notify customers that their packages are available for retrieval in the locker system, par.70,)
causing a notification of a pickup event to be sent to a sender of the item or to a recipient of the item.   (par.25, Such a signaling system may dynamically update and notify customers that their packages are available for retrieval in the locker system, par.70, par.14, also see par.126 and 134 [notifying the sender of a pickup event]).

As per claim 3, Corder teaches claim 1 as above. Corder further teaches:
wherein the item sensor comprises an emitter configured to emit a beam of electromagnetic radiation and a detector, and the signal comprises a change in state of the beam.  (par.145, other sensors that may be employed to detect the presence of a package or packages include the use of electromagnetic spectrum sensors. These sensors could range from ultrasonic, visible light or infrared sensors. One optical sensor that may be employed includes the transmission visible light. The distance the light travels can be measured accurately. When the light sensor is installed, the distance the light travels to the other side of the locker can be measured with the distance reflecting off the locker wall. This distance may be used as the benchmark for an empty locker. When a package is inserted into the locker, the measured distance the light travels will be less than the distance traveled if the light was reflecting off the locker wall. Thus, a package can be detected. [light traveling shorter distance corresponds to the change in state of the beam] par.29, one embodiment of the invention is the use of infrared emitters and receiver technologies to detect the presence of a package in a locker. Par.132, par.151) 


As per claim 15, Corder teaches:
an item receptacle comprising: a plurality of sides enclosing an internal volume; a door configured to open and close to allow and deny access to the internal volume; (par.24, the invention provides for use of sensors to determine the status of a locker door and the presence of a package in a locker.  par.62, par.132, Fig.6, par.81, par.127, Par.24) 
means for detecting a change in state of the door; means for sensing the presence of an item; means for detecting a signal from an item sensor located on an item receptacle; (par.24, the invention provides for use of sensors to determine the status of a locker door and the presence of a package in a locker. A set of visual and audible status indicators are also included that assist the locker operator and/or the user or customer who may pickup packages stored in the individual lockers. Information from the sensors may also be used to provide tamper and security alerts and to provide verification that a package has been delivered and later removed from the locker par.136, The sensors can also assist the locker system in detecting whether the locker door is open, par.29, One embodiment of the invention is the use of infrared emitters and receiver technologies to detect the presence of a package in a locker)
and means for determining whether an item delivery or pick up event has occurred based on the detected change in state of the door and the detected item presence; (par.24, Par.72, Par.134)
 and means for causing a notification of a delivery event to be sent to a recipient of an item (par.25, Such a signaling system may dynamically update and notify customers that their packages are available for retrieval in the locker system, par.70)
 means for causing notification of a pick up event to be sent to sender (Par.134 Each sensor may be connected to or integrated with the locker control module, enabling the module to report package present status to the locker control unit. The insertion and removal of a package may be synchronized with the delivery and package pick-up operations to detect and report potential abnormal use of the lockers for security purposes and to provide assurance that a package was delivered and retrieved., Par.126, The LEDs can provide event status such as (1) the locker is open; (2) the locker is closed; (3) a package is present in the locker; (4) whether the locker is empty; and (5) whether the locker door was forced open. Each of these events may also be captured by the lock control module and transmitted to a locker dashboard accessible by the e-commerce goods seller, the shipper and/or the locker operator.) 

Claims 18-19 recite similar limitations as claims 1, 3, therefore they are rejected over the same rationales. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al.  (US 2014/0330603 A1) in view of DiPoala (US 2009/0015405)

As per claim 4, Corder teaches claim 3 as above. Corder further teaches:
wherein an item delivery event is determined when the beam changes (Par.24, the invention provides for use of sensors to determine the status of a locker door and the presence of a package in a locker. A set of visual and audible status indicators are also included that assist the locker operator and/or the user or customer who may pickup packages stored in the individual lockers. Information from the sensors may also be used to provide tamper and security alerts and to provide verification that a package has been delivered and later removed from the locker. Par.136, The sensors can also assist the locker system in detecting whether the locker door is open) Corder does not explicitly teaches the changes from an uninterrupted state prior to a door open event to an interrupted state following a door open event.   However, DiPoala teaches that (See at least: Par.5, Door/ window sensors may also be optically based, wherein the reception of an optical signal is either disrupted or initiated upon the opening of the window or door. Door/window sensors may be magnetically based. More specifically, a magnet may be placed near the outer perimeter of the door or window, and a reed switch may be mounted in the frame of the door or window such that the reed switch is adjacent to the magnet when the door/window is closed. In operation, the reed Switch may continuously or periodically monitor the presence of the magnetic field. If the door/window is opened, the reed switch detects the absence of the magnetic field and informs a controller. Par.37-38 Par.57, decoupled). It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate the teaching of DiPoala for having an uninterrupted and interrupted states of a sensor feature for the same reasons its useful in DiPoala -namely, to sense a security breach (par. 15).  Moreover, this is merely a combination of old elements in the art.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 5, Corder teaches claim 3 as above. Corder further teaches:
wherein an item pickup event is determined when the beam changes (par.24, the invention provides for use of sensors to determine the status of a locker door and the presence of a package in a locker. A set of visual and audible status indicators are also included that assist the locker operator and/or the user or customer who may pickup packages stored in the individual lockers. Information from the sensors may also be used to provide tamper and security alerts and to provide verification that a package has been delivered and later removed from the locker, par.136, Par. 72). Corder does not explicitly teaches the changes from interrupted state prior to a door open event to an uninterrupted state following a door open event.  However, DiPoala teaches that (See at least: Par.5, Door/ window sensors may also be optically based, wherein the reception of an optical signal is either disrupted or initiated upon the opening of the window or door. Door/window sensors may be magnetically based. More specifically, a magnet may be placed near the outer perimeter of the door or window, and a reed switch may be mounted in the frame of the door or window such that the reed switch is adjacent to the magnet when the door/window is closed. In operation, the reed Switch may continuously or periodically monitor the presence of the magnetic field. If the door/window is opened, the reed switch detects the absence of the magnetic field and informs a controller. Par.37-38 Par.57, decoupled) It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate the teaching of Dipoala for having an uninterrupted and interrupted states of the sensor feature for the same reasons its useful in DiPoala -namely, to sense a security breach (par. 15). Moreover, this is merely a combination of old elements in the art.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 

As per claim 16, Corder teaches claim 15. Corder further teaches: 
While Corder teaches means for detecting a change in state of the door (par.24, Par.136, The sensors can also assist the locker system in detecting whether the locker door is open), Corder does not explicitly teach the means for detecting a change in state of the door comprises an electromagnetic sensing system.  However, this is taught by Dipoala (See at least: Par.5, Door/ window sensors may also be optically based, wherein the reception of an optical signal is either disrupted or initiated upon the opening of the window or door. Door/window sensors may be magnetically based. More specifically, a magnet may be placed near the outer perimeter of the door or window, and a reed switch may be mounted in the frame of the door or window such that the reed switch is adjacent to the magnet when the door/window is closed. In operation, the reed Switch may continuously or periodically monitor the presence of the magnetic field. If the door/window is opened, the reed switch detects the absence of the magnetic field and informs a controller. Par.37-38 Par.57, decoupled) It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate the electromagnetic sensors feature for the same reasons its useful in DiPoala -namely, to sense a security breach (par. 15). Moreover, this is merely a combination of old elements in the art.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 6-8, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder in view of Van Dyke (US 2017/0091710).

As per claim 6, Corder teaches claim 1 as above. Corder further teaches:
The item sensor, configured to read a computer readable code, wherein the signal comprises information indicative of the computer readable code read by the sensor (par.62, par.99, QR code or other scanner capable of reading and registering information and a printer output port 912.) Corder does not explicitly teach scanner to read a computer readable code on the item within the internal volume.  However, this is taught by Van Dyke (Fig, 2A, #236, par.41, the cavity 250 may be directly accessed by a user via the one or more pick-up openings 220 and may include a scanner 232. Par. 47, The input devices 310 may be placed in the interior of the drop box 110, so that scanners and readers (e.g., 236) capable of identifying and tracking existing package information via barcodes, QR codes, scanners, RFID, serial numbers, or other available package identification may track the location of packages inside the drop box. the scanners 236 may be located in storage cavity 250, in pick-up opening 220a, drop-off opening 210, and/or anywhere along path 260. Par. 39, The scanners 236 may be any type of scanner that may identify a current location of the package. The Scanners 236 may also identify information associated with the recipient, contents, or other data. Scanners 232 and 236 may send package information to processor 300 of drop box 110 and/or may transmit package information via network 120 to a merchant, distributor, or recipient). It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the scanner within the internal volume feature for the same reasons its useful in Van Dyke -namely, to identify information associated with the recipient, contents, or other data (par. 39). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 
As per claim 7, Corder teaches claim 1 as above. Corder further teaches:
wherein a delivery event is determined when the sensor detect no item prior to a door open signal being received, and detect the item after the door open signal is received. (par.24, par.136, the sensors can also assist the locker system in detecting whether the locker door is open, Par. 72, The locker control unit location could also receive date and time information recording the activities of the locker door for reporting to the centralized access control station. The locker control module can retain the activity log in memory for reporting even if the central microprocessor is not available because of a network failure or similar event., par.12) 
Corder does not explicitly teach a delivery event is determined when the scanner reads no computer readable code and then reads the computer readable code. However, this is taught by Van Dyke (Fig,2A, #236, par.41, Par. 47, The input devices 310 may be placed in the interior of the drop box 110, so that scanners and readers (e.g., 236) capable of identifying and tracking existing package information via barcodes, QR codes, scanners, RFID, serial numbers, or other available package identification may track the location of packages inside the drop box. the scanners 236 may be located in storage cavity 250, in pick-up opening 220a, drop-off opening 210, and/or anywhere along path 260. Par. 39, The scanners 236 may be any type of scanner that may identify a current location of the package. The Scanners 236 may also identify information associated with the recipient, contents, or other data. Scanners 232 and 236 may send package information to processor 300 of drop box 110 and/or may transmit package information via network 120 to a merchant, distributor, or recipient, par.62). It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the scanner reading the computer readable code feature for the same reasons its useful in Van Dyke -namely, to indicate a successful delivery or successful pick-up ( par. 77). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 

As per claim 8, Corder teaches claim 1 as above. Corder further teaches: 
Pick-up event is determined when the sensor detect the item prior to a door open signal being received, and detect no item after the door open signal is received. (par.24, par.136, the sensors can also assist the locker system in detecting whether the locker door is open, Par. 72, The locker control unit location could also receive date and time information recording the activities of the locker door for reporting to the centralized access control station. The locker control module can retain the activity log in memory for reporting even if the central microprocessor is not available because of a network failure or similar event., par.12) 
Corder does not explicitly teach a pickup event is determined when the scanner reads computer readable code and then reads no computer readable code. However, this is taught by Van Dyke (Fig,2A, #236, par.41, Par. 47, The input devices 310 may be placed in the interior of the drop box 110, so that scanners and readers (e.g., 236) capable of identifying and tracking existing package information via barcodes, QR codes, scanners, RFID, serial numbers, or other available package identification may track the location of packages inside the drop box. the scanners 236 may be located in storage cavity 250, in pick-up opening 220a, drop-off opening 210, and/or anywhere along path 260. Par. 39, The scanners 236 may be any type of scanner that may identify a current location of the package. The Scanners 236 may also identify information associated with the recipient, contents, or other data. Scanners 232 and 236 may send package information to processor 300 of drop box 110 and/or may transmit package information via network 120 to a merchant, distributor, or recipient, par.62). It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the scanner reading the computer readable code feature for the same reasons its useful in Van Dyke -namely, to indicate a successful delivery or successful pick-up (par. 77). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 

As per claim 17, Corder teaches claim 15. Corder further teaches: 
While Corder teaches means for sensing the presence of an item (par.24, par.62) Corder does not explicitly teach the scanner.  However, this is taught by Van Dyke (Fig,2A, #236, par.41, Par. 47, The input devices 310 may be placed in the interior of the drop box 110, so that scanners and readers (e.g., 236) capable of identifying and tracking existing package information via barcodes, QR codes, scanners, RFID, serial numbers, or other available package identification may track the location of packages inside the drop box. the scanners 236 may be located in storage cavity 250, in pick-up opening 220a, drop-off opening 210, and/or anywhere along path 260. Par. 39, The scanners 236 may be any type of scanner that may identify a current location of the package. The Scanners 236 may also identify information associated with the recipient, contents, or other data. Scanners 232 and 236 may send package information to processor 300 of drop box 110 and/or may transmit package information via network 120 to a merchant, distributor, or recipient, par.62). It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the scanner reading the computer readable code feature for the same reasons its useful in Van Dyke -namely, to indicate a successful delivery or successful pick-up (par. 77). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 

As per claim 20, Corder teaches claim 15. Corder further teaches: 
wherein the means for causing a notification of a delivery event to be sent to a recipient of an item comprises a wireless communication device configured to communicate (Par.12, Par.14, Par.25, Par.63, Par.65) Corder does not teach configured to communicate with an identifier tag on an item disposed within the item receptacle. However, this is taught by Van Dyke (Par.82, The drop box 110 can utilize bar codes and/or RFID tags and/or the like. The drop box 110 may be configured to include one or more bar code readers or one or more readers in the drop box 110. For example, readers may be placed at various points in the drop box 110 and/or along the package travel path, Far.113, Recipient users to complete package retrieval from the drobox). It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the communication with the identifier tag feature for the same reasons its useful in Van Dyke -namely, to identify information associated with the recipient, contents, or other data ( par. 39). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder in view of Tibbs et al (US 2016/0148154) 

As per claim 9, Corder teaches:
A method for using an item receptacle, comprising: detecting, in a processor, a signal from an item sensor located on an item receptacle, the item receptacle having a plurality of sides enclosing an internal volume, a door comprising a door state sensor, and an item sensor; (Fig.6, par.81, par.24, the invention provides for use of sensors to determine the status of a locker door and the presence of a package in a locker.  par.62, par.132, Par.127)
detecting, in a processor, a door open signal from the door state sensor; determining, in a processor, whether an item delivery or pick up event has occurred based on the detected door open signal and the detected item sensor signal; (par.24, the invention provides for use of sensors to determine the status of a locker door and the presence of a package in a locker. A set of visual and audible status indicators are also included that assist the locker operator and/or the user or customer who may pickup packages stored in the individual lockers. Information from the sensors may also be used to provide tamper and security alerts and to provide verification that a package has been delivered and later removed from the locker par.136, The sensors can also assist the locker system in detecting whether the locker door is open, par.29, One embodiment of the invention is the use of infrared emitters and receiver technologies to detect the presence of a package in a locker, par.72, par.134)
causing a notification of a delivery event to be sent to a recipient of an item; ( par.25, Such a signaling system may dynamically update and notify customers that their packages are available for retrieval in the locker system, par.70,)
receiving location and time information; detecting a time of the door open signal; and determining that a delivery event occurred based on the location and time information from the time of the door open signal.  ( par.72, The locker control unit location could also receive date and time information recording the activities of the locker door for reporting to the centralized access control station. Par.24-25, par.31, Sensors and/or indicators may be used to monitor the presence of a package and provide feedback to the locker operator and/or merchant, thus improving account ability, reliability, operation and security of the locker system by gathering information as to when a package is actually inserted or removed from a specific locker.) 
Corder does not explicitly teaches receiving, at the processor, information from a delivery device associated with a delivery resource assigned to deliver an item. determining that a delivery event occurred based on information from the delivery device. However, this is taught by Tibbs (par.44, confirming that the parcel has been deposited at the alternate delivery location may include receiving a scan of an indicia associated with and located at the alternate delivery location from a delivery driver when the delivery driver deposits the parcel at the alternate delivery location. For example, when depositing a parcel at an alternate delivery location, the driver may scan the parcel and then scan an indicia (e.g., such as a bar code, QR code, or other Suitable indicia) that is physically located at the alternate delivery location (e.g., on a wall, counter, etc.). At least partially in response to receiving a scan of a parcel followed by a scan of an indicia of a particular alternate delivery location, the system, in various embodiments, is configured to associate the parcel with that alternate delivery location (e.g., for the purposes of tracking the parcel, notifying the intended parcel recipient of the location of the parcel, etc.). In other embodiments, the system is configured to confirm delivery of a parcel at an alternate delivery location using any other Suitable technique (e.g., GPS tracking, geocoding, etc.), par.36) It would have been prima facie obvious to one of ordinary skill in the art before the filing date to in incorporate the feature for the same reasons its useful in Tibbs -namely, to confirm delivery (par.44).  Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 

Claims 10 recites similar limitations as claim 3, therefore it is rejected over the same rationales. 

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder in view of Tibbs et al (US 2016/0148154) in further view of DiPoala (US 2009/0015405)
Claims 11-12 recite similar limitations as claims 4-5, therefore they are rejected over the same rationales.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corder et al.  (US 2014/0330603 A1) in view of Tibbs in further Van Dyke (US 2017/0091710).
Claims 13-14 recite similar limitations as claims 7-8, therefore they are rejected over the same rationales. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watabe (JP 2004026430 A) related to a system and method to manage mail collection and delivery using detecting means that does not continuously receive the light emitted from emitting means to control door lock and notify delivery management center.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.A./Examiner, Art Unit 3628     

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628